Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 17 and 18 have been amended. Claim 9 has been canceled. Claims 1-8 and 10-24 are currently pending.
Applicant’s arguments, filed 07/29/2021, and in light of Examiner’s amendment to claims 1 and 18 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Hill Levie III (Reg. # 72,016) on 09/02/2021.

The application has been amended as follows: 
1.	(Currently Amended) A feedback and control method of operating an image capture device operable to capture an image of a scene, the device having a visual display, the method comprising:
the variables comprising one or more of aperture size (D), shutter speed (T), sensitivity (S) of an image sensor of the image capture device, and scene luminance (L) for the scene, wherein the variables comprise factors that impact on the image luminance of an image to be captured;
representing each of the image variables on the visual display using a display component, wherein a dimension of each display component is proportional to the value that is representative of the corresponding image variable, and wherein the display components representing each of the image variables are arranged substantially contiguously such that when the sum of the values is equal to a pre-defined constant (X), which corresponds to a target image luminance for the image to be captured, the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding image variable extends between a first end to a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the image variables is adjacent to the second end of an immediately preceding display component;
receiving an input that changes a value that is representative of one of the image variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the image capture device; consequentially adjusting one or more other values that are representative of one or more other variables so that the 

9.	(Cancelled)

17.	(Currently Amended) A non-transitory computer readable medium storing computer interpretable instructions which when interpreted by a programmable computer cause the computer to perform a method in accordance with claim 1.

18.	(Currently Amended) An image capture device that is arranged to capture an image of a scene, the image capture device comprising:
an image sensor;
a plurality of inputs;
a display; and
a processor; 
wherein the processor is configured to: 
determine values that are representative of each of a plurality of image variables, wherein the plurality of image variables comprises one or more of aperture size (D), or shutter speed (T), or sensitivity (S) of an image sensor of the image capture device, in addition to the scene luminance (L) for the scene;
, wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding image variable extends between a first end to a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the image variables is adjacent to the second end of an immediately preceding display component;
receive an input that changes one of the values that is representative of one of the image variables, consequentially adjust one or more other values that are representative of other image variables so that the sum of the image variables is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted image variables; and 
cause the image sensor to capture an image using the current image variables.

Allowable Subject Matter

Claims 1-8 and 10-24 are allowed.


Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the display components representing each of the image variables are arranged substantially contiguously such that when the sum of the values is equal to a pre-defined constant (X), which corresponds to a target image luminance for the image to be captured, the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding image variable extends between a first end to a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the image variables is adjacent to the second end of an immediately preceding display component, in combination with all the limitations recited on claim 1.

Regarding claims 2-8 and 10-17, are allowable because they are dependent on claim 1.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding image variable extends between a first end to a 

Regarding claims 19-24, are allowable because they are dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697